Exhibit 10.2


SEVERANCE AGREEMENT AND MUTUAL RELEASE
This Severance Agreement and Mutual Release (the “Agreement” is made by and
between SEMPRA ENERGY, a California corporation (the “Company”) and George W.
Bilicic (“Bilicic”) (jointly referred to as the “Parties” or individually
referred to as a “Party”) as of the Effective Date (as defined below).
WHEREAS, Bilicic and the Company previously entered into that certain Severance
Pay Agreement, dated July 17, 2019 (the “Severance Pay Agreement”).
WHEREAS, Bilicic’s right to receive certain severance pay and benefits pursuant
to the Severance Pay Agreement is subject to and conditioned upon Bilicic’s
execution and non‑revocation of a general release of claims with the Company and
its subsidiaries and affiliates.
WHEREAS, Bilicic’s right to receive the Consulting Payment set forth in Section
14(e) of the Severance Pay Agreement is subject to and conditioned upon
Bilicic’s execution and non‑revocation of a general release of claims with the
Company and its subsidiaries and affiliates and Bilicic’s adherence to the
covenants described under Section 14 of the Severance Pay Agreement.
NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the adequacy of which is hereby acknowledged, the Parties
hereby agree as follows:
1.Separation Date. Bilicic will cease acting as an officer of the Company and
his employment with the Company ended on March 30, 2020 (the “Separation Date”).
Pursuant to California Labor Code Section 202(a), Bilicic will receive his final
wages through the Separation Date, less deductions required by law, including
any accrued but unused vacation time, no later than 72 hours after the
Separation Date. Bilicic will also be reimbursed for any outstanding
employment-related expenses. This Agreement is not a condition of employment or
continued employment or a condition of receiving a raise or a bonus. On the
Separation Date, Bilicic will be deemed to have resigned from all positions that
he holds with the Company and its affiliates, and Bilicic will execute any
instrument reasonably requested by the Company or its affiliates to effectuate
or commemorate such resignation.
2.Severance Benefits. In exchange for Bilicic entering into this Agreement and
not revoking it, and for the covenants and releases contained herein, and
without conceding that Bilicic has good reason for resignation as defined by the
Severance Pay Agreement, the Company will treat Bilicic’s separation from the
Company as a resignation for good reason and provide Bilicic with the severance
benefits described below and vest the shares granted to him on June 17, 2019, as
described below. Bilicic acknowledges that the amounts and benefits set forth in
this Section 2 fully satisfy any entitlement Bilicic’s may have to any payments
or benefits from the Company, including under the Severance Pay Agreement.
Bilicic further acknowledges that no part of the severance payments described in
this Section 2 consist of wages owed to Bilicic for his employment through the
Separation Date.




1

--------------------------------------------------------------------------------




(a)    The Company will pay Bilicic a lump sum payment of One Million, Six
Hundred and Twenty-Four Thousand Dollars ($1,624,000.00), less applicable
withholdings, which is equal to the Pre-Change in Control Severance Payment to
which Bilicic would be entitled under Section 4 of the Severance Pay Agreement
were Bilicic to have resigned with good reason. Pursuant to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), payment will be made on
the earlier of (i) a date that is six months and one (1) day after the
Separation Date; and (ii) the date of Bilicic’s death.
(b)    The Company will pay Bilicic a lump sum payment of One Million, Six
Hundred and Twenty-Four Thousand Dollars ($1,624,000.00), less applicable
withholdings, which is equal to the Consulting Payment to which Bilicic would be
entitled under Section 14(e) of the Severance Pay Agreement were Bilicic to have
resigned with good reason. Such payment will be made within ten (10) days
following the Effective Date. For the avoidance of doubt, the services to be
performed by Bilicic in exchange for such Consulting Payment will relate
strictly to the duties that Bilicic had for the Company prior to the Separation
Date, and will not, among other things, in any way relate, directly or
indirectly, to investment banking services or related services or other similar
activites.
(c)    The Company will also provide Bilicic with the severance benefits set
forth in Sections 4(c), (d) and (e) of the Severance Pay Agreement. For the
avoidance of doubt, the value of the services set forth in Sections (c), (d) and
(e) of the Severance Pay Agreement shall not be subject to liquidation or
exchange for any other benefit. For purposes of the outplacement services
described in Section 4(d) of the Severance Pay Agreement, such services will be
provided by an outplacement services provider of Bilicic’s choosing, and the
Company shall pay such provider directly for such services subject to the
conditions and limitations set forth in Section 4(d) of the Severance Pay
Agreement.
(d)    The time-based restricted stock unit (“RSU”) awards granted to Bilicic on
June 17, 2019 that Bilicic holds as of the date of this Agreement (which relate
to approximately 31,427 shares of Company common stock) will fully vest on the
tenth (10th) day after Separation Date. The vested shares underlying the RSU
awards shall be delivered to Bilicic by the Company’s online share plan
administrator, net of shares required to satisfy applicable tax withholding
obligiatons, promptly following the vesting date.
3.Mutual Release of Claims. As a material inducement for the payment of the
severance and benefits set forth herein, and except as otherwise provided in
this Agreement, Bilicic on behalf of himself and on behalf of his heirs, family
members, executors, agents and assigns, on the one hand, and the Company, on the
other hand, hereby irrevocably and unconditionally release, acquit and forever
release and discharge the other from, and agree not to file any suit, claim or
complaint in a court of law or other proceeding, concerning any and all Claims
either Party may have against the other. For purposes of this Agreement and the
preceding sentence, the words “Releasee” or “Releasees” and “Claim” or “Claims”
shall have the meanings set forth below:
(a)    The words “Releasee” or “Releasees” shall refer to Bilicic and to the
Company and each of the Company’s owners, stockholders, predecessors,
successors, assigns, agents, directors, officers, employees, representatives,
attorneys, advisors, parent companies,


2

--------------------------------------------------------------------------------




divisions, subsidiaries, affiliates (and agents, directors, officers, employees,
representatives, attorneys and advisors of such parent companies, divisions,
subsidiaries and affiliates) and all persons acting by, through, under or in
concert with any of them.
(b)    The words “Claim” or “Claims” shall refer to any charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of action, suits, rights, demands, costs, losses, penalties,
debts and expenses (including attorneys’ fees and costs actually incurred) of
any nature whatsoever, known or unknown, suspected or unsuspected, which Bilicic
or the Company had or may have, own or hold against any of the Releasees up
until and including the Effective Date; provided, however, that the word “Claim”
or “Claims” shall not refer to any charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, penalties, debts and expenses
(including attorneys’ fees and costs actually incurred) arising under Bilicic’s
continuing obligations under his Confidential Information and Invention
Assignment Agreement, dated July 9, 2019 (the “Confidentiality Agreement”) and
the Severance Pay Agreement. Claims released pursuant to this Agreement by the
Parties include, but are not limited to, all claims relating to or arising out
of Bilicic’s employment relationship with the Company and the termination of
that relationship; all rights arising out of alleged violations of any
contracts, express or implied, including the Severance Pay Agreement; any tort
claim; any claim that Bilicic failed to perform or negligently performed or
breached Bilicic’s duties during employment at the Company; any legal
restrictions on the Company’s right to terminate employment relationships; and
any federal, state or other local common law, statute, regulation, ordinance or
law of any other type, including, without limitation, all state and federal laws
and regulations prohibiting discrimination or harassment based on protected
categories, and all state and federal laws and regulations prohibiting
retaliation against employees for engaging in protected activity or legal
off-duty conduct. This release does not extend to claims for workers’
compensation or other claims which by law may not be waived or released by this
Agreement, nor does it limit Bilicic’s right to receive any vested payments or
benefits to which he is entitled under any Company benefit plan (including,
without limitation, any of the Company’s qualified retirement plans or
non-qualified deferred compensation plan), which payments or benefits will be
paid or provided pursuant to the terms of the applicable governing documents.
Notwithstanding the above, Bilicic’s right to file or participate in an
administrative claim or investigation by the Equal Employment Opportunity
Commission, or any other local, state, or federal administrative body or
government agency against the Company, which is guaranteed by law, cannot be and
is not waived. However, to the extent permitted by law, and except as to
Securities and Exchange Commission whistleblower awards, Bilicic agrees that if
such an administrative claim is made against the Company or any Releasee(s) on
Bilicic’s behalf, Bilicic shall not be entitled to recover any individual
monetary relief or other individual remedies beyond the separation benefits
identified in this Agreement since Bilicic’s release of claims herein bars
Bilicic from recovering such monetary relief from the Company.
4.Release of Unknown Claims. The Parties expressly waive and relinquish all
rights and benefits afforded by any statute (including, but not limited to,
Section 1542 of the Civil Code of the State of California and analogous laws of
other states), which limits the effect of a release with respect to unknown
claims. The Parties do so understanding and acknowledging the significance of
the release of unknown claims and the waiver of statutory protection against a
release


3

--------------------------------------------------------------------------------




of unknown claims (including but not limited to Section 1542). Section 1542 of
the Civil Code of the State of California states as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED
HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
Thus, notwithstanding the provisions of Section 1542 or of any similar statute,
and for the purpose of implementing a full and complete release and discharge of
the Releasees, the Parties expressly acknowledge that this Agreement is intended
to include in its effect, without limitation, all Claims which are known and all
Claims which the Parties do not know or suspect to exist in Bilicic’s or the
Company’s favor at the time of execution of this Agreement and that this
Agreement contemplates the extinguishment of all such Claims.
The Parties acknowledge that they might hereafter discover facts different from,
or in addition to, those they now know or believe to be true with respect to a
Claim or Claims released herein, and they expressly agree to assume the risk of
possible discovery of additional or different facts, and agree that this
Agreement shall be and remain effective, in all respects, regardless of such
additional or different discovered facts.
5.No Pending Lawsuits. Bilicic and the Company represent and warrant that
neither Bilicic nor the Company have any lawsuits, charges, claims, grievances,
or actions of any kind pending against the Releasees, on behalf of
Bilicic/itself or on behalf of any other person or entity, and that, to the best
of their knowledge, Releasees possesses no such claims (including, but not
limited to, under the Family and Medical Leave Act, the California Family Rights
Act, the Fair Labor Standards Act, the California Labor Code and/or workers’
compensation claims).
6.No Cooperation. The Parties agree that they will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so. Bilicic agrees to immediately notify the
Company upon receipt of any such subpoena or court order, and to furnish to the
Company, within three (3) business days of its receipt, a copy of such subpoena
or other court order.
7.Indemnification. As a further material inducement to the Company to enter into
this Agreement, Bilicic hereby agrees to indemnify and hold each of the
Releasees harmless from all loss, costs, damages, penalties, or expenses,
including without limitation, attorneys’ fees, incurred by the Releasees,
arising out of any breach of this Agreement by Bilicic or the fact that any
representation made in this Agreement by Bilicic was false when made.
As a further material inducement to Bilicic to enter into this Agreement, the
Company hereby agrees to indemnify and hold each of the Releasees harmless from
all loss, costs, damages,


4

--------------------------------------------------------------------------------




penalties or expenses, including, without limitation, attorneys’ fees incurred
by the Releasees, arising out of any breach of this Agreement by it or the fact
that any representation made in this Agreement by it was knowingly false when
made.
8.Future Issues
(a)    This Agreement shall not in any way be construed as an admission by the
Company that it has acted wrongfully with respect to Bilicic or any other
person, or that Bilicic has any rights whatsoever against the Company, and the
Company specifically disclaims any liability to or wrongful acts against Bilicic
or any other person, on the part of itself, its employees or its agents. This
Agreement shall not in any way be construed as an admission by Bilicic that he
has acted wrongfully with respect to the Company, or that Bilicic failed to
perform his duties or negligently performed or breached his duties, or that the
Company had good cause to terminate Bilicic’s employment.
(b)    If Bilicic is a party or is threatened to be made a party to any
proceeding by reason of the fact that Bilicic was an officer or director of the
Company, the Company shall indemnify Bilicic against any expenses (including
reasonable attorneys’ fees; provided, that counsel has been approved by the
Company prior to retention, which approval shall not be unreasonably withheld),
judgments, fines, settlements and other amounts actually or reasonably incurred
by Bilicic in connection with that proceeding; provided, further, that Bilicic
acted in good faith and in a manner Bilicic reasonably believed to be in the
best interest of the Company. The limitations of Section 317 of the Corporations
Code of the State of California and the Company’s Bylaws shall apply to this
assurance of indemnification.
(c)    Bilicic agrees to cooperate with the Company and its designated
attorneys, representatives and agents in connection with any actual or
threatened judicial, administrative or other legal or equitable proceeding in
which the Company is or may become involved. Upon reasonable notice, Bilicic
agrees to meet with and provide to the Company or its designated attorneys,
representatives or agents all information and knowledge Bilicic has relating to
the subject matter of any such proceeding. The Company agrees to reimburse
Bilicic for any reasonable costs Bilicic incurs in providing such cooperation.
9.Arbitration of Disputes. This Agreement is entered into in California and
shall be governed by substantive California law, except as provided in this
section. If any dispute arises between Bilicic and the Company, including, but
not limited to, disputes relating to this Agreement, or if Bilicic prosecutes a
claim he purported to release by means of this Agreement (“Arbitrable Dispute”),
the Parties agree to resolve that Arbitrable Dispute through final and binding
arbitration under this section. Bilicic also agrees to arbitrate any Arbitrable
Dispute which involves any other released party who offers or agrees to
arbitrate the dispute under this section. Bilicic’s agreement to arbitrate
applies, for example, to disputes about the validity, interpretation, or effect
of this Agreement or alleged violations of it, claims of discrimination under
federal or state law, or other statutory violation claims.
As to any Arbitrable Dispute, the Parties waive any right to a jury trial or a
court bench trial. The Parties also agree that any arbitration shall be
initiated and conducted only on an


5

--------------------------------------------------------------------------------




individual basis. Accordingly, the Parties hereby waive any right for any
dispute to be brought, heard, decided or arbitrated as a to class and/or
collective action (“Class and/or Collective Action Waiver”), and the arbitrator
will have no authority to hear or preside over any such claim. Notwithstanding
any other clause contained in this agreement to arbitrate, the preceding
sentence will not be severable from this agreement in any instance in which a
Claim is brought as a class and/or collective action. To the extent the Class
and/or Collective Action Waiver is determined to be invalid, unenforceable or
void, any class and/or collective action must proceed in a court of law and not
in arbitration. The Parties also hereby waive any right for any dispute to be
brought, heard, decided or arbitrated as a private attorney general
representative action and the arbitrator will have no authority to hear or
preside over any such claim (“Representative Action Waiver”). The Representative
Action Waiver does not apply to any claim Bilicic brings in arbitration as a
private attorney general solely on his own behalf and not on behalf of or
regarding others. The Representative Action Wavier will be severable from this
Agreement in any case in which there is a final judicial determination that the
Representative Action Waiver is invalid, unenforceable, unconscionable, void or
voidable. In such instances and where the claim is brought as a private attorney
general, such private attorney general claim must be litigated in a civil court
of competent jurisdiction, but all other provisions of this Agreement,
including, without limitation, the Class Action Waiver will continue to apply.
In addition, unless all parties agree in writing otherwise, the arbitrator shall
not consolidate or join the arbitrations of more than one employee. Further,
neither Party may seek, nor may the arbitrator award, any relief that is not
individualized to claimant or that affects other employees. If a court decides
that the applicable law precludes enforcement of any of this section’s
limitation as to a particular claim or particular remedy for a claim, then that
claim or remedy (and only that claim or remedy) must be severed from the
arbitration and may be brought in court.
Arbitration shall take place in San Diego, California under the then-current
employment arbitration rules and procedures of JAMS (the JAMS rules are
available at https://jamsadr.com/rules-employment-arbitration), before an
experienced employment arbitrator selected in accordance with those rules. The
arbitrator may not modify or change this Agreement in any way. The Company will
be responsible for paying any filing fee and the fees and costs of the
Arbitrator; provided, however, that if Bilicic is the party initiating the
claim, Bilicic will contribute an amount equal to the filing fee to initiate a
claim in the court of general jurisdiction in the state in which Bilicic is
employed by the Company. Each party shall pay for its own costs and attorneys’
fees. However if any party prevails on a statutory claim which affords the
prevailing party attorneys’ fees and costs, or if there is a written agreement
providing for attorneys’ fees and/or costs, the Arbitrator may award reasonable
attorney’s fees and/or costs to the prevailing party, applying the same
standards a court would apply under the law applicable to the claim. The
Arbitrator is required to issue a written award and opinion, and any judgment or
award issued by an arbitrator may be entered in any court of competent
jurisdiction. The Arbitrator shall apply the Federal Rules of Evidence and shall
have the authority to entertain a motion to dismiss or a motion for summary
judgment by any party and shall apply the standards governing such motions under
the Federal Rules of Civil Procedure. The Federal Arbitration Act shall govern
the arbitration and shall govern the interpretation or enforcement of this
section or any arbitration award


6

--------------------------------------------------------------------------------




To the extent that the Federal Arbitration Act is inapplicable, California law
pertaining to arbitration agreements shall apply. Arbitration in this manner
shall be the exclusive remedy for any Arbitrable Dispute. Except as prohibited
by the Age Discrimination in Employment Act of 1967, as amended, should Bilicic
or the Company attempt to resolve an Arbitrable Dispute by any method other than
arbitration pursuant to this section, the responding party will be entitled to
recover from the initiating party all damages, expenses, and attorneys’ fees
incurred as a result of this breach. This Section 9 supersedes any existing
arbitration agreement between the Company and me as to any Arbitrable Dispute.
Notwithstanding anything in this Section 9 to the contrary, a claim for benefits
under an Employee Retirement Income Security Act of 1974, as amended, covered
plan shall not be an Arbitrable Dispute.
10.Effective Date. The Parties understand that this Agreement is final and
binding eight (8) days after its execution and return (the “Effective Date”).
Should Bilicic nevertheless attempt to challenge the enforceability of this
Agreement as provided in Section 9 or, in violation of that section, through
litigation, as a further limitation on any right to make such a challenge,
Bilicic shall initially tender to the Company, by certified check delivered to
the Company, all monies received pursuant to Sections 4 or 5 of the Severance
Pay Agreement, as applicable, plus interest, and invite the Company to retain
such monies and agree with Bilicic to cancel this Agreement and void the
Company’s obligations under the Severance Pay Agreement. In the event the
Company accepts this offer, the Company shall retain such monies and this
Agreement shall be canceled and the Company shall have no obligation under
Section 14(e) of the Severance Pay Agreement. In the event the Company does not
accept such offer, the Company shall so notify Bilicic and shall place such
monies in an interest-bearing escrow account pending resolution of the dispute
between Bilicic and the Company as to whether or not this Agreement and the
Company’s obligations under the Severance Pay Agreement shall be set aside
and/or otherwise rendered voidable or unenforceable. Additionally, any
consulting agreement then in effect between Bilicic and the Company shall be
immediately rescinded with no requirement of notice.
11.Notices. Any notices required to be given under this Agreement shall be
delivered either personally or by first class United States mail, postage
prepaid, addressed to the respective parties as follows:
To Company:    Sempra Energy
488 8th Avenue
San Diego, CA 92101
Attn: Randall Clark


To Bilicic:    c/o Vedder Price, P.C.
222 N. LaSalle Street, Suite 2600
Chicago, Illinois 60601
Attn: Daniel Lange
12.Review and Revocation Periods. Bilicic acknowledges that he is waiving and
releasing any rights Bilicic may have under the Age Discrimination in Employment
Act of 1967 (“ADEA”), and that this waiver and release is knowing and voluntary.
Bilicic acknowledges that


7

--------------------------------------------------------------------------------




the consideration given for this waiver and release is in addition to anything
of value to which Bilicic was already entitled. Bilicic further understands and
acknowledges that Bilicic has been given a period of twenty-one (21) days to
review and consider this Agreement (as well as certain data on other persons
eligible for similar benefits, if any) before signing it and may use as much of
this twenty-one (21) day period as Bilicic wish prior to signing. In the event
Bilicic signs this Agreement and returns it to the Company in less than the
21-day period identified above, Bilicic hereby acknowledges that Bilicic has
freely and voluntarily chosen to waive the time period allotted for considering
this Agreement, and that the Company has not promised Bilicic anything or made
any representations not contained in this Agreement to induce Bilicic to sign
this Agreement before the expiration of the twenty-one (21) day period. Bilicic
is encouraged, at his personal expense, to consult with an attorney before
signing this Agreement. Bilicic understands and acknowledges that whether or not
Bilicic does so is his decision. Bilicic may revoke this Agreement within seven
(7) days of signing it. If Bilicic wishes to revoke, Bilicic must deliver
written notice of revocation to the Ruth Zadikany at Mayer Brown LLP, 350 S.
Grand Avenue, 25th Floor, Los Angeles, CA 90071 or rzadikany@mayerbrown.com, no
later than the close of business on the seventh (7th) day after Bilicic has
signed the Agreement. If revoked, this Agreement shall not be effective and
enforceable, and Bilicic will not receive payments or benefits under Section 2
of this Agreement, as applicable. The Parties agree that changes, whether
material or immaterial, do not restart the running of the 21-day period
described above.
13.Section 409A. All payments and benefits payable under this Agreement are
intended to comply with the requirements of Section 409A of the Code.
Notwithstanding the foregoing, certain payments and benefits payable under this
Agreement are intended to be exempt from the requirements of Section 409A of the
Code. This Agreement shall be interpreted in accordance with the applicable
requirements of, and exemptions from, Section 409A of the Code and the Treasury
Regulations thereunder. To the extent the payments and benefits under this
Agreement are subject to Section 409A of the Code, this Agreement shall be
interpreted, construed and administered in a manner that satisfies the
requirements of Section 409A(a)(2), (3) and (4) of the Code and the Treasury
Regulations thereunder To the extent that any payments under this Agreement are
subject to Section 409A of the Code, the provisions of Section 9 of the
Severance Pay Agreement shall apply.
14.Return of Company Property. Bilicic represents and warrants that he has
returned all of the Company’s property, including all work in progress, files,
photographs, notes, records, credit cards, keys, access cards, computers, and
other Company or customer documents, products, or property that Bilicic has
received in the course of his employment, or which reflect in any way any
confidential or proprietary information of the Company. Bilicic also warrants
that he has not downloaded or otherwise retained any information, whether in
electronic or other form, belonging to the Company or derived from information
belonging to the Company.
15.Confidential Information; Public Releases.
(a)    Bilicic acknowledges and reaffirms his continuing obligations under the
Confidentiality Agreement. The Parties understand and agree that nothing in this
Agreement is intended to interfere with or discourage Bilicic’s good-faith
disclosure to any governmental entity related to a reasonably suspected
violation of the law. The Parties further understand and agree that


8

--------------------------------------------------------------------------------




Bilicic cannot be held criminally or civilly liable under any Federal or State
trade secret law for the disclosure of a trade secret that (a) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.
(b)    The Parties understand and agree that the Company shall take any and all
necessary action to satisfy its reporting and disclosure obligations in
connection with Bilicic’s separation and this Agreement, including filing the
requisite forms with the Securities and Exchange Commission (“SEC”). The Company
hereby agrees to provide Bilicic with an advance draft of any Form 8-K, press
release or other document that will be released to the public to the extent any
such document relates to the termination of Bilicic’s employment with the
Company. Bilicic shall promptly review any such draft and provide comments
thereto, which the Company shall reasonably consider; provided, that nothing in
this sentence shall (i) require the Company to incorporate Bilicic’s comments in
any such document, the final content of which will be decided by the Company in
its sole discretion; and/or (ii) interfere with the Company’s ability to satisfy
its disclosure obligations under applicable law. The Parties understand and
agree that a copy of this Agreement is required to be filed with the SEC no
later than the time the Company files its next Quarterly Report on Form 10-Q.
The Parties understand and agree that in the event that Bilicic is a “named
executive officer” as such term is defined by Item 402 of Regulation S-K, for
the year-ended December 31, 2020, (i) the Company will be required to disclose
certain terms of this Agreement and other matters as it relates to Bilicic’s
compensation and shareholdings, and (ii) Bilicic agrees to provide the Company
with his beneficial ownership of equity securities of the Company and its
subsidiaries as required by Item 403 of Regulation S-K.
16.Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes any and all other agreements, with the exception
of Bilicic’s continuing obligations under the Severance Pay Agreement and the
Confidentiality Agreement, with respect to the subject matter of this Agreement,
whether written or oral, between the Parties. All modifications and amendments
to this Agreement must be in writing and signed by the Parties.
17.No Representation. The Parties represent and acknowledge that in executing
this Agreement, neither is relying upon any representation or statement not set
forth in this Agreement or the Severance Pay Agreement.
18.Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or application; and to this end the provisions of this Agreement are
declared to be severable.
19.Counterparts. This Agreement may be executed in counterparts.


[Signature page follows. Remainder of page intentionally left blank]


9

--------------------------------------------------------------------------------





With the benefit of representation and advice of counsel, the Parties have read
the foregoing Severance Agreement and Mutual Release, and accept and agree to
the provisions it contains and hereby execute it voluntarily and with full
understanding of its consequences. The Parties acknowledge that they are
receiving valuable consideration in exchange for the execution of this Agreement
to which they would not otherwise be entitled.


 
 
 
 
 
DATED:
March 30, 2020
 
/s/ George W. Bilicic
 
 
 
 
George W. Bilicic
 
 
 
 
 
 
 
 
 
 
DATED:
March 30, 2020
 
/s/ Randall L. Clark
 
 
 
By: Randall L. Clark
 
 
 
 
Title: Senior V.P. and Chief Human Resources Officer
 
 
 
Sempra Energy


 
 
 
 
 
 
 
 
 
 
 
Bilicic acknowledges that he first received this Agreement on March 28, 2020.


 
 
 
 
 
 
 
 
/s/ George W. Bilicic
 
 
 
 
George W. Bilicic







